Citation Nr: 1113840	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the RO in Wilmington, Delaware.

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge in a hearing at the RO in August 2006.  A transcript of that hearing is associated with the claims files.

The Board remanded the issue on appeal for further development in December 2006 and December 2009.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's hepatitis C is not etiologically related to his active service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for hepatitis C infection.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's full service treatment records (STRs) and service personnel records (SPRs) are associated with the claims files, as are relevant VA treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Board remanded the claim in December 2006 so that the Veteran could be afforded a VA examination, and the examination was performed in July 2009.  The Board thereafter remanded the claim in December 2009 for addendum opinion by the examiner, which was rendered in April 2010.  The Board has reviewed the examination report and the addendum opinion and finds they substantially comply with the requirements of the Board's remands.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show no indication of surgery with blood transfusion or any other exposure to blood products during service.  Laboratory diagnostics associated with STRs are silent in regard to the presence of hepatitis infection or antibodies.  In August 1976 analysis was requested for "possible hep" but the analysis was negative.  The Veteran was discharged from service in May 1980.

A treatment note by the VA infectious disease clinic in June 1994 shows the Veteran presented concerned about possibly being infected with the human immunodeficiency virus (HIV).  He reported having been stabbed in the abdomen in 1988, with continuing pain from the wound.  He also admitted to intravenous (IV) use of cocaine and heroin for 14 years.  He admitted to sharing needles with his brother, who was HIV positive.  The Veteran was given an HIV test at his request, which was negative for HIV but positive for hepatitis C virus (HCV).  The Veteran was relieved at the test results but felt something was physically wrong because he was experiencing weight loss, diarrhea and vomiting.

A September 1996 note by a VA social worker records that the Veteran reported having had a blood transfusion in 1984 status post surgery for stab wounds.

The Veteran asserted to a VA nurse at the ambulatory care clinic in December 2002 that he contracted HCV when he received blood transfusions in 1994 secondary to injuries sustained from being stabbed in the abdomen.

The Veteran was referred to the VA gastroenterology clinic in February 2003 to follow up his HCV.  The Veteran reported he had been diagnosed with HCV in 1996, although no follow-up was done at the time.  The Veteran reported having participated in the Korean War and having been sent to Vietnam on a special rescue mission, during which he was exposed to multiple dead bodies with blood on them; he endorsed symptoms of jaundice in Vietnam that subsequently resolved.  He also reported receiving blood transfusions in 1980 and 1994.  He denied a history of IV drug use.  The examiner noted reported risk factors of exposure to blood in Korea and Vietnam and blood transfusion, as well as body piercing.  The examiner's assessment was chronic HCV with normal liver function test.

A December 2003 letter to the Veteran from the VA gastroenterology clinic advised him that a liver biopsy showed significant liver damage caused by HCV.

The Veteran testified before the Board in August 2006 that in approximately November 1974 his unit came under fire from North Korean forces across the demilitarized zone (DMZ).  There were approximately 35 casualties, and blood was everywhere.  On another occasion in 1975 the Veteran was on routine patrol in the DMZ when a tunnel or cave exploded while American soldiers were searching it, and again there was blood when the casualties were dug out.  He also testified he was stabbed in 1988 and was shot in 1994.

A VA nurse submitted a letter in October 2006 stating the HCV virus was not identified until 1992 and accordingly could not have been identified while the Veteran was in service.  The Veteran listed in-service risk factors including inoculation by air gun, which carries a 2-3 percent risk factor.  The Veteran was also involved in hand-to-hand combat in Vietnam and Korea, which represents a good medium in which the HCV virus can flourish.  Based on the nurse's review, the Veteran's earliest risk of infection was during his period of active service.      
     
The Veteran had a VA medical examination in July 2009 during which he reported HCV was identified in the 1990s but not treated until the early 2000s.  He admitted having had a blood transfusion in 1988 concurrent with abdominal surgery.  The Veteran endorsed exposure to blood during service, to intranasal cocaine during and after service, to IV drugs during service, and to repeated body piercings during service.  The examiner performed a clinical examination and noted observations in detail.  The examiner stated the likeliest risk factors for HCV were IV drug use during service and blood transfusion after service, both prior to HCV screening. 

The RO submitted a request to the Center for Unit Records Research (CURR) for verification of the incidents along the DMZ during which the Veteran purported to have been exposed to blood.  The March 2010 response, received via the Defense Personnel Records Information Retrieval System (DPRIS), states the only incident along the DMZ during the period of the Veteran's service in Korea was an unprovoked attack in the Joint Security Area in Panmunjom in March 1974 during which North Korean guards "rioted" and inflicted minor bruises on four United Nations guards (three American and one South Korean).

In April 2010 a VA physician signed an addendum to the July 2009 examination report stating an opinion that the Veteran's HCV is not likely related to exposure to blood during service.  As rationale, the physician stated there is no documentation in the claims files to substantiate such exposure.  There is nothing in the claims files to show the Veteran was treated for bruising in the only verified incident along the DMZ.  Further, there is sufficient documentation showing prevalent HCV risk factors including IV drug and intranasal cocaine use, treatment for drug abuse and blood transfusion after service prior to HCV screening.  Finally, all liver function tests were normal in January 1978.

On review of the evidence above, the Board finds the Veteran is shown to have HCV infection with consequent liver damage.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the VA physician reviewed the claims files and examination reports and stated the Veteran's HCV infection was not likely acquired in service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).      

The Board has considered the October 2006 letter by the VA nurse cited above.  The nurse was evidently unaware of the Veteran's history of post-service IV drug use and unaware of the post-service blood transfusion, since she cited neither.  Further, the nurse cited exposure to blood in "hand-to-hand" combat in Korea and Vietnam; as shown below, the Veteran is not shown to have engaged in any such activity during service.  On the other hand, the VA physician had access to the claims files, including STRs, and cited to evidence within the files in support of her rationale; the VA nurse did not have such access.  Finally, all else being equal the opinion of a physician concerning a medical question is inherently more probative than that of a nurse.  

However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The Board must therefore consider the credibility of the Veteran in regard to his reported exposure to blood during service.

The Veteran is competent to report events during service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds on review that the Veteran's account of blood exposure during service, as articulated to the VA nurse as well and also as articulated in correspondence to VA and in testimony before the Board, is not credible for the reasons below.

First, the firefights and casualties along the Korean DMZ reported by the Veteran are not verified in the appropriate unit histories.  It is not conceivable that incidents of the magnitude reported by the Veteran, with significant American casualties, would not be documented.

Second, the Veteran asserts that one of the incidents occurred in 1975; SPRs clearly demonstrate that he departed Korea in December 1974.

Third, the Veteran is shown to be a convicted felon, which reduces his personal credibility when personal gain (service connection for a claimed disability) is at issue.

Fourth, the evidence of record shows a pattern of lying by the Veteran.  For example, STRs show the Veteran received third degree burns in July 1976 when his wife threw hot grease on him at his home; the Veteran subsequently represented to several VA examiners that he received his third degree burns in service while working with a flame thrower.  The Veteran represented to a VA gastroenterologist that he had no IV drug history although previous treatment records clearly show a history of polysubstance abuse including IV drugs.  The Veteran formally represented to VA as a posttraumatic stress disorder (PTSD) stressor that he saw bodies during cleanup operations in Vietnam and that he had been present at the evacuation of Saigon, but SPRs demonstrate the Veteran was never in Vietnam and that during the evacuation of Saigon (April 1975) he was in fact serving at Fort Hood, Texas.  

For the reasons above, the Board finds the Veteran's hepatitis C is not etiologically related to his active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


